Citation Nr: 1628218	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-49 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a thoracic spine/upper back disorder.

(The issues of (1) entitlement to restoration of a 20 percent disability rating for lumbar spine degenerative joint disease, including whether the reduction from 20 percent to 10 percent, effective May 1, 2016, was proper, (2) entitlement to an initial disability rating higher than 20 percent for lumbar spine degenerative joint disease, (3) entitlement to an initial disability rating higher than 10 percent for right lower extremity radiculopathy, (4) entitlement to an initial disability rating higher than 10 percent for left lower extremity radiculopathy, (5) entitlement to higher initial disability ratings for bilateral plantar fasciitis, rated as 10 percent disabling for each foot prior to May 6, 2015, and rated as 50 percent disabling for the combined bilateral disability since May 6, 2015, and (6) entitlement to an initial disability rating (or evaluation) for cervical spine degenerative joint disease in rated as 10 percent disabling prior to January 21, 2016, and rated as 20 percent from January 21, 2016, will be addressed in a separate Board decision.)



REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 2001 to July 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, reopened and denied service connection for an upper back disorder.  A claim to reopen service connection for an upper back disorder was received in November 2006.  

In December 2013, the Board, in pertinent part, reopened the issue of service connection for an upper back disorder.  In December 2013 and August 2014, the Board remanded this issue for additional development.  As discussed below, a March 2016 rating decision granted service connection for a thoracic spine disorder (minimal central disc bulges at T4-T5 and T6-T7) and rated the symptoms of the thoracic spine disorder as part of the service-connected thoracolumbar spine disorder when readjudicating the issue of entitlement to higher initial disability ratings for the service-connected lumbar spine degenerative joint disease.  See generally 38 C.F.R. § 4.71a (2015) (symptoms associated with the thoracic and lumbar spines are rated together as the "thoracolumbar spine").  The grant of service connection for a thoracic spine disorder, as part of the Veteran's service-connected thoracolumbar spine disability, constitutes a full grant of the benefit sought on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.   

In February 2013, the Veteran testified at a Board videoconference hearing at the local RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDING OF FACT

The symptoms attributable to currently diagnosed minimal central disc bulges at T4-T5 and T6-T7 have been associated with, and rated as part of, the Veteran's service-connected thoracolumbar spine disability, and there remains no factual or legal question for the Board to decide on the separately appealed issue of service connection for a thoracic spine/upper back disorder.


CONCLUSION OF LAW

As to the issue of service connection for a thoracic spine/upper back disorder, there remains no question of fact or law to be decided by the Board.  38 U.S.C.A.		 §§ 7104(a), 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  As the appeal for service connection for a thoracic spine/upper back disorder is decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

Service Connection for a Thoracic Spine/Upper Back Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The evidence of record reflects that the Veteran has a currently diagnosed thoracic spine disability.  A December 2004 VA MRI report notes minimal central disc bulges at T4-T5 and T6-T7.  A January 2016 VA examination report notes a diagnosis of degenerative arthritis of the spine. 

The Board finds that the March 2016 rating decision granted service connection for a thoracic spine disorder (minimal central disc bulges at T4-T5 and T6-T7) and rated the symptoms of the thoracic spine disorder as part of the service-connected thoracolumbar spine disorder when readjudicating the issue of entitlement to higher initial disability ratings for the service-connected lumbar spine degenerative joint disease.  The March 2016 rating decision specifically notes that the readjudication of the service-connected lumbar spine degenerative joint disease included adjudication of the thoracic spine disability as part of the rating assigned and specifically considered the thoracic and lumbar spines in assigning the 10 percent disability rating.  

The symptoms attributable to the thoracic spine disorder have already been considered in adjudicating the ratings assigned for the service-connected lumbar spine degenerative joint disease since service connection was initially granted for lumbar spine disorder pursuant to an October 2003 rating decision (based on a June 2003 claim for service connection for lower back pain).  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243), unless Diagnostic Code 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a.  The rating criteria under 38 C.F.R. § 4.71a directs that symptoms associated with the thoracic and lumbar spines are considered and rated together as the thoracolumbar spine.

Because VA has already considered all the symptomatology associated with the Veteran's minimal central disc bulges at T4-T5 and T6-T7 when determining the disability rating for the service-connected lumbar spine degenerative joint disease, the Board finds that there remains no factual or legal question for the Board to decide on the separately appealed issue of service connection for a thoracic spine/upper back disorder.  In light of the March 2016 rating decision granting service connection for the thoracic spine disorder, there remains no factual or legal question for the Board to decide on this issue; therefore, the appeal for service connection for a thoracic spine/upper back disorder has been rendered moot and is dismissed.  38 U.S.C.A. § 7104; Sabonis, 6 Vet. App. at 430. 


ORDER

The appeal for service connection for a thoracic spine/upper back disorder, being without legal merit, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


